ORDER
The Court having considered the Consent to Suspension pursuant to Rule 16-716 filed by the Attorney Grievance Commission and Anthony E. Waller, the respondent, it is this 18th day of August, 1998,
ORDERED, by the Court of Appeals of Maryland, that the petition be, and it is hereby, GRANTED and the respondent, Anthony E. Waller, is suspended by consent from the practice of law in Maryland pending further order of this Court, and it is further
ORDERED, that the Clerk of this Court shall strike the name of Anthony E. Waller from the register of attorneys, and pursuant to Maryland Rule 16-713, shall certify that fact to the Trustees of the Clients’ Security Trust Fund and the clerks of all judicial tribunals in the State.